                                                                                       t;i,;L
                                                                                                  rILillj
                                                                                             iil Si.,.l iJ iilii ir:;T iU#fi
                                                                                                         I

     5'h",;,t* )ivr\t-.',                                                                  iiJliliil t'i lit ,; iElfi)
    ruame
    (o      Bov z5a1l                                                                 ?il?0     AUt   2l,l   PH 3: Str

                          N.trrf gllzS                                                   ttiiiiw*r,liilt*iilhn

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


    (FullName)
                                        , Plaintiff           6ASE    ruo. E.o        cv 85o qBW
                                                                            (To be supplied by the Clerk)




4
    t*,     ^A
                 4^; t *,i' {&'P^.,H:#
                                                                   CIVIL RIGHTS COMPLAINT
                                                                   PURSUANT TO 42 U.S.C.S19B3




                                         A,     JURISDICTION

    1)
                                                      , is a citizen of    Nu^t )A4a             u
                                                                                        ( State )
            who presently residei   at   :Lo               2501
             8'7tzd

    2)      Defendant      *fha         ni
                                             " * -ffi tlv                                        is a citizen of

                 , i: ( I,,JI}!H'"'oi'"'.""                                       ,   and isemproved as

                           JL  Al\eUqr{q"4 dlfO
                       r.tqe^rrttrrrr        5K'^                               At the time the ctaim(s)

             alleged irythis complaint arose, was this defendant acting under color of state law'?
             Ves  V        No E      lf your answer is ,,yes,,, briefly explain: Jh< wns
                                                                                            ln)e^/
    ryW,              Lta'xt-r-tr she  h^b{o'W \prt- ;,1ividUd - -"tL[ - ^ t&r.r_l
                                        ir
    1"4         .bec*tse han <dro's cxcdel ,.* " G4 ^^A u,..r.q (,.
     vrfu    ?fr"-t t, J6rt.a r*5fi1h(+f        -                        "rd'r;;M."

    xE-2 2178                   ctvrL RIGHTS COMPLAINT (42 U.S.C. S1983)
 3)    Defendant
                                                      'ywrL
                                                                                                is a citizen of
                                                   of second defendant)
                                                                                       ,   and is employed as
                                      (City
                                                                               9.(t    the time the ctaim(s)
                                       and title, if any)
       alleged infhis complaint arose, was t                     defendant acting under color of state.
           Yes   P/        r.ro   E       lf your answer is "Yes", briefly    explain:        {le \J ^ Wr*^(
 oww*ra.
                                                                                                                  )

           (Use the back          of this page to furnish the above             information for additional
           defendants.)

 4)'   Jurisdiction is invoked pursuant to 28 U.S.C. 51343(3), 42U.S.C. S1983. (lf you
       wish to assert Jurisdiction under different or additional statutes, you may list them
       below.)




                                              B.    NATURE oF THE CASE

     ) Brierv state the backsround or vour case. --)- wns*trW#$,Mil{:
          "';:lr^
                             ;"Ttru- q- :r,; .-ryfq ? Fo- i# :
 1
           "
     .1'         ,. -0--
     l,*
fr fi            il%W,.*"6:ffi f                                                               ffi1*Hffi
*ry fi",ry: +ffi \'u
,f^,       \^il
           t^ilfh^l                                         "d
                                                                                                              t7 -ru"ns



  FffidmHrxruffi
               ffic-ffiJ
                ,?
              1##fr
 xE ,,7%p-Wr;wffiffi.A
                                                                                   r,f\
                                                                                  0_


   -        4
        W             $hL
               ^d ^t"fr'LOig                                       6A$^t/rt
                         C.   CAUSE OF ACTION



1)   I allege that the following of my constitutional rights, privileges or immunities have been
     violated and that the following facts form the basis for my allegations: (lf necessary, you
     may attach up to two additional pages (8 112" x 11") to explain any allegation or to list
     additional supporting facts.
     AX1) count   t, (l5W


     (2)  Supporting Facts: (lnclude all facts you consider important, including names of
     persons involved, places and dates. Describe exactly how each defendant is involved.




*;ffitl**Ti^,j
      (2) Supporting Facts:
                               T^ "   i   ufu u..,*u-*aiu
                                                             M)ffi

 xE-2 2178                                  -3-
C)(1) Count lll:       ttt4L^




                                                                             ^r^^rrrr*rJrt"
                                                                                                   t
                                                                                         ffil"s
                                                                         ^('$vV               ,^(hn

                                                         ffi AWi                              tffi,fu

D) PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1)   Have you begun olher lawsuits in state or federal court dealing with the same facts
     involved in this act/on or othenrvise relating to the conditions of your imprisonment?
     Yes n        No M         lf your answer is ,YES", describe each lawsuit. (lf there is more
     than one lawsuit, describe the additional lawsuits on another piece of paper, using the
     same outline.)


        a)   Parties to previous lawsuit.

                 Plaintiffs:

                 Defendants:


        b) Name of court and docket number:



       c)    Disposition (for example: Was the case dismissed? Was it appealed? ls it still
             pending?




       d)    lssues raised:




       xE-2     2t78
                                                 -4-
        e)   Approximate date of filing lawsuit:

        f)   Approximate date of disposition:


 2)     I have previously sought informal orformal releif from $appropriate administrative officials
        regarding the acts complained of in Part C.          Yes@  ruo E     lf your answer is "Yes",
        briefly describe how relief was sought and the results. lf your answer is "No," briefly explain
        why administrative relief was not sought.




    a*?#
*(-r^q5
gurw * -.u
/<),-   &+W           I
                                                                             ,Wffi,,
  1)    I betieve that I am entitled to the following relief:

       ftt{     .\;f, ,'d, N, ,r^ ^n
                    r1nu,.,*,           f          I            Pe,.^^(hr'"'&kf' ft'e
 D1{'^J   &)t w{t(/    u*ljJz+-
    '-'b^d^..;iY'fj*
        b/;:                                ii W                        )'n-'a/' b W"^I;
   n ol fi':.
              d'
                          I
                  t1^:4yilut?., ftu,



         Signature of Attorney (if any)




         Attorney's full address and telephone
         number.



         xE-2         2178                             -5-
                    DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he is the plaintiff in the above action,
that he has read the above complaint and that the information contained therein is true and
correct. 28 U.S.C. Sec. 1746. 18 U.S.C. Sec. 1621.

                U.S
 Executed   at f\ .),*f   fl (@cation;
                             4 NU-                         * Ar< Ly  (Cbte)
                                                                                    2oZ?2




 xE-z    2t78                                -6-
